 1

 2

 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
                                                 )
12   OCTIVAN MOORE,                              )    Case No. LA CV 17-04195-VBF (JEM)
                                                 )
13                              Petitioner,      )
                                                 )    ORDER ACCEPTING FINDINGS AND
14                                               )    RECOMMENDATIONS OF UNITED
                  v.                             )    STATES MAGISTRATE JUDGE
15                                               )
                                                 )    Denying Document #34 Extension;
16   RAYMOND MADDEN, Warden,                     )    Denying the Habeas Corpus Petition;
                                                 )    Directing Entry of Separate Judgment;
17                              Respondent.      )    Directing Separate COA Ruling
                                                 )
18

19

20         Pursuant to 28 U.S.C. Section 636 and Fed. R. Civ. P. 72, the Court has reviewed
21   the pleadings, the records on file, and the Report and Recommendation of the United
22   States Magistrate Judge. No Objections to the Report and Recommendation have been
23   filed within the time allowed for Objections. The Court accepts the findings and
24   recommendations of the Magistrate Judge. IT IS ORDERED that:
25

26   (1)   Petitioner’s September 23, 2019 Motion for a Third Extension of the Objection
27         Deadline [Document # 34] is DENIED.
28
 1   (2)   The Petition for a writ of habeas corpus [Doc #1] is DENIED for lack of merit.
 2   (3)   This action is DISMISSED with prejudice.
 3   (4)   Final judgment shall be entered consistent with this Order and with the R&R. As
 4         required by Fed. R. Civ. OP. 58(a), judgment will be a separate document.
 5

 6   Dated: October 1, 2019
 7                                                   VALERIE BAKER FAIRBANK
                                                  UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
